Title: To Alexander Hamilton from Samuel Eddins, 17 May 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Dear Sir,
            Richmond Virginia 17th May 1800
          
          I receivd your kind favour of the 8th Instant & I humbly thank you for the indulgence you have given me, I shall strictly attend to your Orders, & report frequently my state of helth & situation, I am still confind to my room & have not been able to do any kind of buisness yet, I am in hopes as the warm season cums on I shall git about again, the report of my resigning must have arose from my mentioning to the Officers before I left Fort Jay that I should be under the necessity of resigning Provided I coud not obtain leave of absence for such a lenth of time as woud enable me to cum to Virginia & settle my afairs, which I find in a very bad situation for want of my being preasent, as soon as I am able to do the business that have to do in this state, I shall immediatly quit it, and Join my Compy. as I think I shall take my fair well of this Part of the world, there is nothing but confusion and disorder here, the Demos. have compleetly got the ruleing power of this State
          I am with respect you Obt Servt
          
            Saml. Eddins Capt
            2nd Regt. arts. & Engs.
          
        